Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0182012 A1 to Liu et al.
As to claim 12, Liu discloses A terminal (Fig. 9) comprising:
a control section (Fig. 9 and internal components therein, e.g., 105, 103, 101 and 107) that determines, based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the DCI discloses “a field within 
a transmitting section (Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109) that transmits a PUCCH using the PUCCH resource (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set; Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109).
As to claim 13, Liu discloses the method as in the parent claim 12.
Liu further discloses wherein the PUCCH resource is a first resource within the PUCCH resource set. (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation).
As to claim 14, see rejection for claim 12.
As to claim 15, Liu discloses a base station comprising:
a control section that determines (Fig. 10, base station 3, comprising 301, 303), based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters from the base station to the UE that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the DCI discloses “a 
a receiving section that receives a PUCCH transmitted using the PUCCH resource (Fig. 10, teaching base station receiver 305 and 309; paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation since PUCCH is transmitted in the uplink direction to the base station).
As to claim 16, Liu discloses A system comprising a terminal and a base station, wherein 
The terminal comprises (Fig. 9): a control section (Fig. 9 and internal components therein, e.g., 105, 103, 101 and 107) that determines, based on higher layer signaling (paragraphs 63-65, 85-87, 141-142, 153, 182, 234 especially paragraph 182, disclosing using RRC layer signaling to signal higher layer parameters that may be used to configure/determine the number of bits of the “shift” field in DCI), a size of a field within downlink control information (see preceding comment and citations, paragraph 182: “the number of bits of the shift field … may be given at least based on a part of or all of information on a higher layer parameter from the base station apparatus 3 in advance”, where the “shift” field in the 
a transmitting section (Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109) that transmits a PUCCH using the PUCCH resource (paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set; Fig. 9 and internal components therein, especially “transmission unit 107” and antenna 109), and
the base station receives the PUCCH using the PUCCH resource (Fig. 10, disclosing a base station; paragraphs 60, 156-172, disclosing determining PUCCH resources in a larger PUCCH resource area/set, teaching this limitation since PUCCH is transmitted in the uplink direction to the base station)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463